Citation Nr: 0402640	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for an eye disorder. 

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from July 1952 to April 
1954.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
previously denied the claims for service connection for eye 
and back disorders in an October 1956 rating decision.  The 
veteran did not appeal that determination within one year of 
the notice of it, and the decision became final and binding 
on him based on the evidence then of record.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from rating decisions of the RO in Baltimore, 
Maryland.  In an October 2002 rating decision, the RO denied 
the veteran's petition to reopen his claim for service 
connection for an eye disorder.  And in a January 2003 rating 
decision, the RO also denied his petition to reopen his claim 
for service connection for a back disorder.  He timely 
appealed both of those decisions.  


FINDINGS OF FACT

1.  Service connection for an eye disorder was denied by RO 
rating decision in October 1956; no timely appeal therefrom 
was filed, with the result that the October 1956 decision 
became final and binding based on the evidence 
then of record.  

2.  Although new, the additional evidence received since that 
October 1956 RO decision does not raise a reasonable 
possibility of substantiating the claim for an eye disorder.  



3.  Also in that October 1956 rating decision, the RO denied 
service connection for a back disorder; and the veteran did 
not timely appeal that determination, either, within one year 
of the notice of it, so it, too, became final and binding 
based on the evidence then of record.  

4.  The additional evidence received since that October 1956 
RO rating decision does not raise a reasonable possibility of 
substantiating the claim for a back disorder.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the October 1956 rating 
decision, wherein the RO denied the veteran's claim of 
entitlement to service connection for an eye disorder, is not 
new and material; therefore, this claim cannot be reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2003).  

2.  The evidence submitted since the October 1956 rating 
decision, wherein the RO also denied service connection for a 
back disorder, is not new and material concerning this claim 
either; therefore, it cannot be reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws, Regulations, and Court Precedents

On November 9, 2000, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Regulations implementing the VCAA are now published at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  But the provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  

After a preliminary review of the claims file, the Board 
finds that all required VCAA notice and development has been 
accomplished.  Specifically, the Board finds that the letter 
to the veteran dated in May 2002, and the January 2003 
statement of the case (SOC) specifically satisfy the 
requirement at § 5103A of the VCAA in that they clearly 
notify him of the evidence necessary to substantiate his 
claims.  The RO also advised him in that May 2002 letter of 
what evidence had been submitted and whose respective 
responsibilities-his and VA's, it was for obtaining 
supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has had ample opportunity in 
response to identify and/or submit additional evidence and 
argument in support of his appeal.  He has not, however, 
indicated the existence of any outstanding Federal government 
record that could substantiate his claims.  Nor has he 
referred to any other records that could substantiate his 
claims, such as private medical records.

VA determined that, under the discretionary and explicit 
authority granted by the VCAA, the provisions requiring VA to 
provide an examination would be applicable to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  66 Fed. Reg. 45,628.  
Here, both the RO and the Board, for the reasons explained 
below, have determined that new and material evidence has not 
been submitted; so an examination has not been requested 
because one is not necessary to decide this case.  
38 U.S.C.A. § 5103A(d).



Note also that, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  Section 701 of the Act contains 
amendments to 38 U.S.C.A. §§ 5102 and 5103, the provisions of 
law that deal with VA's duties to notify and assist 
claimants.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); see also 
38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993).



In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  See, 
too, Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

The regulations also state, however, that congenital or 
developmental defects, and specifically refractive error, are 
not disabilities for which service connection may be granted.  
38 C.F.R. §§ 3.303(c), 4.9 (2003).  

Moreover, when the Board or the RO has previously denied a 
claim, and the decision was not timely appealed, the claim 
may not thereafter be reopened unless and until new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 3.156 (2003).  See also Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  And as 
already alluded to, these specific provisions are applicable 
only to claims filed on or after August 29, 2001.  The 
veteran filed his petition to reopen after this date, so the 
Board will apply these revised provisions, including insofar 
as the new definition of what constitutes new and material 
evidence.



Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  


II.  Factual Background

The records indicate that the veteran served on active duty 
from July 1952 to April 1954.  On his pre-induction 
examination in July 1952, clinical examination of the eyes 
revealed no abnormalities, and uncorrected vision was 
reported as 20/20 in both eyes.  The veteran was seen at a 
dispensary in August 1952, at which time it was noted that he 
had refraction to eye; uncorrected vision was reported as 
20/20 in both eyes, corrected to 20/20 by lens.  The 
veteran's separation medical examination in April 1954 noted 
uncorrected vision of either 20/20 both eyes.  Clinical 
examination revealed no abnormalities of the eyes.  The 
service medical records were completely negative with respect 
to any complaints, findings or diagnosis of a back disorder.  

The veteran was afforded a VA examination in August 1956, at 
which time he reported having problems with his eyes while on 
active duty.  The veteran indicated that he strained his back 
while lifting objects in service in 1953.  He stated that his 
low back did not bother him until he got out of the service 
in April 1954.  The veteran complained of a pulling pain in 
the low back area, without any radiation of pain into the 
lower extremities.  He didn't lose any time from work because 
of his back.  Following an evaluation of the back, the 
diagnosis was history of low backache, with mild subjective 
complaints and no objective findings.  No eye disease was 
found.  

Received in August 2002 were private treatment reports, dated 
from October 1992 to April 2002, which show that the veteran 
received annual eye evaluations.  The pertinent diagnoses 
included dry eyes, prespbyopia, hyperopia and nuclear 
sclerosis.  

III.  Legal Analysis

A.  New and Material Evidence - Service Connection for an Eye 
Disorder

The evidence submitted since the October 1956 rating decision 
is arguably "new" since it shows the veteran has been 
diagnosed with several different eye disorders (presbyopia, 
nuclear sclerosis and hyperopia).  These diagnoses were not 
documented in the evidence of record at the time of the 
October 1956 decision.  Some case law suggests that a claim 
based on a new diagnosis constitutes a new claim.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  However, 
this particular case is distinguishable from Ephraim.  First, 
the Ephraim Court was considering a different jurisdictional 
issue than is involved in this case.  The Federal Circuit was 
considering whether a post-November 1988 notice of 
disagreement (NOD) with regard to the evaluation for post-
traumatic stress disorder (PTSD) was distinct from a pre-
November 1988 NOD submitted in conjunction with the 
evaluation of a different neurosis.  The Federal Circuit was 
not considering the new and material question at issue in 
this case.  Second, in finding that the new diagnosis 
constituted a new claim, the Court seemed to rely on the 
nature of psychiatric disabilities.  Such a disability is not 
involved in this case.  The Board finds, therefore, that the 
new diagnosis in this case does not constitute a new claim.  

When considering the recently submitted evidence in 
conjunction with the previous evidence, the Board concludes 
that it is not new and material in that it does not bear 
directly and substantially upon the specific matter under 
consideration.  As noted above, the October 1956 rating 
decision was predicated on a finding that an eye condition, 
diagnosed as refractive error, was a constitutional and 
developmental abnormality and thus, not a ratable entity.  
The veteran did not file an appeal.  Accordingly, that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105.  

The newly diagnosed eye disorders present arguably new 
clinical findings, because these diagnoses were not 
previously considered.  But even so, they are not probative 
of the veteran's claim for service connection because these 
diagnoses only show current disability (in various forms), 
not any sort of causal relationship to his service in the 
military.  And since these diagnoses do not suggest that a 
current eye disorder is related to his military service, they 
do not relate to the basis for the prior denial.  As such, 
the new diagnoses are not material.  See Jackson v. Principi, 
265 F.3d 1366, 1371 (Fed. Cir. 2001).  

In view of the foregoing, the Board must conclude that none 
of the evidence received since the RO's October 1956 
decision, when viewed either alone or in light of the 
evidence previously of record, is new and material for the 
purpose of reopening the claim.  

B.  New and Material Evidence - Back Disorder

The critical issue is whether a back disorder was incurred 
during the veteran's period of military service.  So in order 
for his claim to be reopened, evidence must have been 
presented, or otherwise secured, since the October 1956 
rating decision that is specifically relevant to meeting this 
fundamental requirement.  

The evidence of record at the time of the October 1956 rating 
action that was relevant to the veteran's claim for service 
connection for a back disorder were his service medical 
records (SMRs) and a VA compensation examination report.  
The service medical records did not reveal any indication 
that any back disorder, including a sprained back, was 
incurred during his period of service.  An August 1956 VA 
examination report revealed then current complaints; however, 
there still was no actual diagnosis of a back disorder of any 
sort.  

New and material evidence has not been received since that 
October 1956 RO decision to reopen the claim for service 
connection for a back disorder.  In this regard, we note that 
the additional clinical evidence received, primarily in the 
form of private treatment reports, is merely duplicative, 
cumulative, or not relative to this specific claim.  
Significantly, this evidence makes no reference to a low back 
disorder of any sort.  So even if new, this evidence is not 
material.  

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from a back 
disorder as a result of his service in the military are 
insufficient to reopen his claim under 38 U.S.C.A. § 5108 
(West 2002).  These essentially same contentions were made at 
the time of the prior decision, so merely reiterating them 
now, many years later, is not new evidence.  See, e.g., Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  So in the absence of 
any evidence referable to a low back disorder to otherwise 
support the petition, the Board must conclude that new and 
material evidence sufficient to reopen the claim has not 
been submitted.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for an eye 
disorder, so the appeal is denied.  

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back 
disorder, so the appeal is denied.  



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



